DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 5, the claim recites the limitations "the first direction" in line 2 and “the second direction” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 6 is indefinite due to its dependence on indefinite claim 5.
	In reference to claim 20, the claim recites the limitation “the second side portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017/127563) in view of Chang (US 2010/0109993).
In reference to claim 1, (WO 2017/127563), hereafter the “WO 2017,” discloses a display device, with reference to Figure 31, comprising a substrate including
A first display portion, portion with straight data lines D; and 
A second display portion, portion requiring data line extension 170, extended from the first display portion;
Scan lines G disposed on the substrate
Data lines D disposed on the substrate;
Transistors 30 connected to the scan lines and the data lines, page 6, paragraph 40; and
A data voltage transmission line 170 connected to a data line 168 disposed in the second display portion, page 18, paragraph 27.
WO 2017 does not disclose the data line and the data voltage transmission line are disposed in different layers from each other.
Chang (US 2010/0109993), hereafter “Chang,” discloses a display device including teaching a data voltage transmission line, 630 in Figure 7, connected to a data line 610 wherein the data line and the data voltage transmission line are disposed in different layers from each other, Figure 8, paragraphs 56 and 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the data line and the data voltage 
In reference to claim 3, Chang discloses an insulation layer, 615 in Figure 8, disposed between the data line 610 and the data voltage transmission line 630, wherein a contact hole 620 is defined in the insulation layer, and wherein the data voltage transmission line is connected to the data line through the contact hole, paragraph 57.
In reference to claim 4, WO 2017 discloses an edge portion, the boundary between the portion with straight data lines D and the portion requiring data line extensions 170, disposed between the first display portion and the second display portion.
In reference to claim 5, WO 2017 discloses the data lines extend in a first direction,
the data voltage transmission line extends in a second direction in the second display portion, and 
the data voltage transmission line has a portion extending along the edge portion, Figure 31.
In reference to claim 7, WO 2017 discloses the second display portion is extended from the edge portion, Figure 31.
In reference to claim 11, WO 2017 discloses driving voltage lines, 104-1 in Figure 11, disposed on the substrate; and a driving voltage transmission line 90-2 connected to the driving voltage lines, page 14 paragraph 15, wherein the data voltage transmission line and the driving voltage transmission line are disposed in a same layer 91 as each other, page 14, paragraph 15 and page 18, paragraph 27.


In reference to claim 13, WO 2017 discloses the driving voltage transmission line overlaps the driving voltage lines, Figure 11.
In reference to claim 14, WO 2017 discloses an insulation layer PLN1 disposed between the driving voltage transmission line and the driving voltage line, wherein a contact hole is defined in the insulation layer, and wherein the driving voltage transmission line is connected to the driving voltage line through the contact hole 90-6.
In reference to claim 20, WO 2017 discloses a driving circuit portion connected to a second side portion 24T, wherein the data voltage transmission line is connected between the driving circuit portion and the data line, page 8 paragraphs 46 and page 18, paragraph 27.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017/127563) in view of Chang (US 2010/0109993) as applied to claim 1 above and further in view of Yang et al. (WO 2016/033704).
In reference to claims 2 and 8, WO 2017 in view of Chang does not disclose the second display portion is bent from the first display portion.
Yang et al. (WO 2016/033704), for which US 2017/0288006 is relied upon as an English language equivalent and cited herein, discloses a display device including teaching a first display portion 36a and a second display portion 36b, where the second display portion is bent from the first display portion, Figure 5 and paragraphs 22 and 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second display portion to be bent from the first display portion. One would have been motivated to do so in .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017/127563) in view of Chang (US 2010/0109993) as applied to claim 1 above and further in view of Yamamoto et al. (US 2013/0127373).
In reference to claim 9, WO 2017 in view of Chang does not disclose the data voltage transmission line comprises a first portion and a second portion which is disposed on a different layer form the first portion.
Yamamoto et al. (US 2013/0127373) discloses a display device including teaching a data voltage transmission line SIG(j) comprises a first portion 11C, 11B and a second portion, 14B in Figure 14, which is disposed on a different layer form the first portion and an insulation layer 12 is disposed between the first portion and the second portion, paragraphs 229 and 234. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the data voltage transmission line to comprise a first portion and a second portion which is disposed on a different layer form the first portion and an insulation layer to be disposed between the first portion and the second portion. One would have been motivated to do so in order to form a wiring structure without increased resistance, paragraph 235.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017/127563) in view of Chang (US 2010/0109993) as applied to claim 1 above and further in view of Park (US 2015/0302811).

Park (US 2015/0302811) discloses a display device including teaching a dummy pattern which overlaps the data lines and is connected to the data lines, paragraphs 86 and Figure 5. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention for a dummy pattern to overlap the data lines and connect to the data lines. One would have been motivated to do so in order to provide a configuration to minimize the non-display area, paragraph 94.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, and 11 of U.S. Patent No. 10,431,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific limitations of the patent anticipate the broader claims of the application.
In reference to claim 1, claim 1 of U.S. Patent No. 10,431,604, hereafter “the patent” includes all of the limitations of claim 1.
In reference to claim 2, claim 1 of the patent includes all of the limitations of claim 2.
In reference to claim 3, claim 8 of the patent includes all of the limitations of claim 3.
In reference to claim 4, claim 1 of the patent includes all of the limitations of claim 4.

In reference to claim 7, claim 1 of the patent includes all of the limitations of claim 7.
In reference to claim 8, claim 1 of the patent includes all of the limitations of claim 8.
In reference to claim 9, claim 6 of the patent includes all of the limitations of claim 9.
In reference to claim 10, claim 7 of the patent includes all of the limitations of claim 10.
In reference to claim 15, claim 11 of the patent includes all of the limitations of claim 15.
In reference to claim 20, claim 3 of the patent includes all of the limitations of claim 20.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,431,604 in view of Chang (US 2010/0109993). 
In reference to claim 6, claim 12 of the patent includes all of the limitations of claim 6 except the data line and the data voltage transmission line are disposed in different layers from each other.
Chang discloses a display device including teaching a data voltage transmission line, 630 in Figure 7, connected to a data line 610 wherein the data line and the data voltage transmission line are disposed in different layers from each other, Figure 8, paragraphs 56 and 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the data line and the data voltage transmission line to be disposed in different layers from each other. One would have been motivated to do so in order to separate the data line to prevent corrosion from spreading to a display area paragraph 72.

Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,431,604 in view of Chang (US 2010/0109993). 
In reference to claim 11, claim 13 of the patent includes all of the limitations of claim 11 except the data line and the data voltage transmission line are disposed in different layers from each other.
Chang discloses a display device including teaching a data voltage transmission line, 630 in Figure 7, connected to a data line 610 wherein the data line and the data voltage transmission line are disposed in different layers from each other, Figure 8, paragraphs 56 and 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the data line and the data voltage transmission line to be disposed in different layers from each other. One would have been motivated to do so in order to separate the data line to prevent corrosion from spreading to a display area paragraph 72.
In reference to claim 12, claim 14 of the patent includes all of the limitations of claim 12.
In reference to claim 13, claim 15 of the patent includes all of the limitations of claim 13.
In reference to claim 14, claim 16 of the patent includes all of the limitations of claim 14.

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,431,604 in view of Chang (US 2010/0109993). 
In reference to claim 16, claim 17 of the patent includes all of the limitations of claim 16 except the data line and the data voltage transmission line are disposed in different layers from each other.

In reference to claim 17, claim 18 of the patent includes all of the limitations of claim 17.
In reference to claim 18, claim 19 of the patent includes all of the limitations of claim 18.
In reference to claim 19, claim 20 of the patent includes all of the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN R JUNGE/Primary Examiner, Art Unit 2897